Citation Nr: 1708764	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of abdominal hysterectomy and bilateral salpingo-oophorectomy (gynecological procedures).

2.  Entitlement to service connection for a cervical spine disability, to include stenosis and degenerative arthritis.

3.  Entitlement to service connection for left lower extremity radiculopathy.

4.  Entitlement to service connection for right lower extremity radiculopathy.

5.  Entitlement to service connection for a left knee disability, to include patellofemoral osteoarthritis.

6.  Entitlement to service connection for a right knee disability, to include tricompartmental osteoarthritis.

7.  Entitlement to service connection for an eye condition, to include vision loss.

8.  Entitlement to service connection for a dental disorder for the purposes of obtaining VA compensation.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1989 to March 1995.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for residuals of an abdominal hysterectomy and bilateral salpingo-oophorectomy, cervical spine stenosis, left lower extremity radiculopathy, right lower extremity radiculopathy, patellofemoral syndrome in the left knee, chronic right knee disability, bilateral cataracts (claimed as a vision condition), and a dental condition for VA compensation purposes.  The August 2010 rating decision also declined to reopen service connection for a lumbar spine condition (claimed as lumbar spine arthritis), finding that new and material evidence had not been submitted.

In a November 2010 Notice of Disagreement (NOD), the Veteran expressed disagreement with the August 2010 rating decision only as to the issues of service connection for residuals of gynecological procedures, cervical spine stenosis, left lower extremity radiculopathy, right lower extremity radiculopathy, a left knee disability, a right knee disability, a vision condition, and a dental condition for VA compensation purposes.  In October 2011, the Veteran submitted a substantive appeal, via VA Form 9, as to the issues identified in the November 2010 NOD.  As such, the issue of whether there is new and material evidence to reopen the claim for service connection for a lumbar spine condition is not before the Board at this time.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issues on appeal to service connection for: a cervical spine disability, to include stenosis and degenerative arthritis; a left knee disability, to include patellofemoral osteoarthritis; a right knee disability, to include tricompartmental osteoarthritis; an eye condition, to include vision loss; and for a dental disorder for the purposes of obtaining VA compensation.

During a May 2012 Board hearing at the VA Central Office, the Veteran presented testimony relevant to the appeal before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is located in the Veteran's physical claims file.

In a July 2013 decision, the Board denied service connection for residuals of gynecological procedures, a cervical spine disability, left lower extremity radiculopathy, right lower extremity radiculopathy, a left knee disability, a right knee disability, an eye condition, and a dental disorder for VA compensation purposes.  The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, as more fully discussed below, the Board's July 2013 decision was vacated pursuant to a September 2015 Joint Motion for Remand (JMR). 

Since issuance of the most recent Supplemental Statement of the Case in December 2011, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran in December 2016 and January 2017.  38 C.F.R. § 20.1304 (2016).  The Board has reviewed the physical claims file and the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated; therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.


FINDINGS OF FACT

1.	The Veteran underwent an abdominal hysterectomy and bilateral salpingo-oophorectomy in May 2008.

2.	There is no etiological relationship between the gynecological procedures or any underlying gynecological disease and active service.

3.	The Veteran is currently diagnosed with cervical spine stenosis and degenerative arthritis in the cervical spine.

4.	The Veteran did not sustain a cervical spine injury or disease during active service.

5.	Symptoms of degenerative arthritis in the cervical spine were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

6.	The currently diagnosed cervical spine stenosis and degenerative arthritis in the cervical spine are not related to service.

7.	The Veteran is currently diagnosed with radiculopathy in the left and right lower extremities.

8.	There was no neurologic injury or disease affecting the left or right lower extremity during service.

9.	Symptoms of radiculopathy in the left and right lower extremities were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

10.	The current radiculopathy in the left and right lower extremities are not related to service.

11.	The Veteran is currently diagnosed with patellofemoral osteoarthritis in the left knee.

12.	The Veteran experienced and sought treatment for left knee pain in service.

13.	Symptoms of patellofemoral osteoarthritis in the left knee were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

14.	The current patellofemoral osteoarthritis in the left knee is not related to service.

15.	The Veteran is currently diagnosed with tricompartmental osteoarthritis in the right knee.

16.	The Veteran did not sustain a right knee injury or disease during active service.

17.	Symptoms of tricompartmental osteoarthritis in the right knee were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

18.	The current tricompartmental osteoarthritis in the right knee is not related to service.

19.	The Veteran is currently diagnosed with photophobia, meibomian gland dysfunction, and refractive errors of the eyes, including hyperopia, presbyopia and astigmatism.

20.	The Veteran did not sustain a superimposed disease or injury to the eyes during service.

21.	The Veteran did not sustain any dental trauma during service.

20.	The Veteran does not have a current dental disorder for VA compensation purposes.


CONCLUSIONS OF LAW

1.	The criteria for service connection for residuals of an abdominal hysterectomy and bilateral salpingo-oophorectomy are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.	A cervical spine disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.	Radiculopathy in the left lower extremity was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.	Radiculopathy in the right lower extremity was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.	A left knee disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.	A right knee disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7.	The criteria for service connection for an eye condition, to include vision loss, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

8.	The criteria for service connection for a compensable dental disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's  initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in May 2009 and July 2010, prior to adjudication in August 2010, which, in pertinent part, denied service connection for residuals of gynecological procedures, cervical spine stenosis, radiculopathy in the left lower extremity, radiculopathy in the right lower extremity, a left knee disability, a right knee disability, an eye condition, and a dental disorder for VA compensation purposes, and informed the Veteran of the evidence needed to support a service connection claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

The Board's July 2013 decision denying service connection for the above issues was vacated pursuant to the September 2015 JMR in accordance with a settlement agreement approved by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in August 2013, in which VA agreed to remedy any potential harm caused by VA's issuance of a rule in violation of the notice-and-comment requirements of the Administrative Procedure Act (APA) that eliminated procedural due process and appellate rights under 38 C.F.R. § 3.103 (2016).  See Nat'l Org. of Veterans' Advocates, Inc., 725 F.3d 1312, 1313-14 (Fed. Cir. 2013); 5 U.S.C.A. § 553 (West 2014).  Under the agreement, VA provided any "potentially affected claimants" notice of the opportunity to have a new hearing, submit new evidence, and receive a new decision.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) applies to hearings before the Board).

The Veteran was identified as a "potentially affected claimant" because she received a hearing before the Board, and the July 2013 Board decision denying service connection for all matters on appeal was issued during the period from August 23, 2011 through August 5, 2013, which was the affected timeframe contemplated in the settlement agreement.  Additionally, the JMR stated that it was unclear whether the VLJ who conducted the May 2012 Board hearing had complied with the Bryant case in providing notice to the Veteran as to what evidence was still needed to substantiate the claims for service connection.  In September 2015, the Court entered an order remanding the matter back to the Board for further adjudication consistent with the September 2015 JMR.

In February 2016, the Veteran was notified that the VLJ who conducted the May 2012 Board hearing was no longer available to participate in any decision made on the Veteran's appeal as required by law.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  As the Veteran's appeal was reassigned to the undersigned VLJ, the Veteran was notified of the right to request another Board hearing.  38 C.F.R. § 19.3(b) (2016).  The Veteran informed VA that same month in February 2016 that she did not wish to appear at another Board hearing.

In November 2016, in accordance with the Veteran's desire for adjudication of the appeal without another Board hearing, the undersigned VLJ complied with the Bryant case by providing written notice to the Veteran fully explaining the issues on appeal, and advised the Veteran as to what evidence is still needed to substantiate each of the claims for service connection that are before the Board on appeal.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, private medical opinions, lay statements, and the transcript from the May 2012 Board hearing.

The Veteran was provided with a VA gynecological examination in July 2010, and VA examinations of the left knee in February 2010, and examination of the spine in March 2010.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2010, March 2010, and July 2010 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  All three VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

A medical examination or opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

As discussed below, regarding the claim for service connection for a cervical spine disability, an eye condition, and a dental disorder for compensation purposes, the Board finds that the weight of the evidence shows that these conditions were not caused by an injury or event in service, and are not otherwise related to service.  Regarding the claim for service connection for a right knee disability, the Board finds that the weight of the evidence shows that the Veteran's current tricompartmental osteoarthritis in the right knee did not have its onset during service, was not caused by an injury or event in service, and is not otherwise related to service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Thus, the Board finds that the competent medical evidence of record is sufficient to decide the issues of service connection for a cervical spine disability, an eye condition, a dental disorder for compensation purposes, and a right knee disability, and no VA examinations are necessary to render a decision on these issues.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran has been diagnosed with cervical spine stenosis, refractive errors in the eyes, photophobia, and periodontal disease, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative arthritis in the cervical spine, bilateral lower extremity radiculopathy as an organic disease of the nervous system, and osteoarthritis in the right and left knees are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis and radiculopathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of Abdominal Hysterectomy
 and Bilateral Salpingo-Oophorectomy

The Veteran underwent gynecological procedures in May 2008 due to uterine fibroids, which are alleged to be the result of active service.  In the October 2011 VA Form 9, the Veteran asserted experiencing painful and lengthy menstrual cycles while in active service that had persisted after service separation.  Additionally, a May 2012 statement submitted by the Veteran's then representative provided that the Veteran's duties, which included lifting and setting up heavy communications equipment, caused internal strain on the uterus resulting in a uterine cyst and the development of fibroids that ultimately required an abdominal hysterectomy and bilateral salpingo-oophorectomy.  During the May 2012 Board hearing, the Veteran testified that a uterine cyst was detected during service, but was not removed.  The Veteran also testified to receiving medical treatment for a uterine condition within one year of service separation, and then being diagnosed with fibroid tumors at some point thereafter.

The Board first finds that the record shows the Veteran underwent an abdominal hysterectomy and bilateral salpingo-oophorectomy in May 2008 at the Charleston VA Medical Center (VAMC).  A May 2008 treatment record from the Charleston VAMC shows that the gynecological procedures were performed due to uterine fibroids and menorrhagia (heavy and/or prolonged menstrual cycle).

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the underlying cause for the gynecological procedures, namely uterine fibroids and menorrhagia, are not related to military service.  Service treatment records reflect the Veteran underwent a service entrance examination in August 1989, which revealed no abnormal findings, but noted that the Veteran had delivered children in 1984 and 1987 and had a tubal ligation in 1987.

A March 1990 service treatment record shows the Veteran complained of heavy vaginal discharge and a bump on the outside of the vagina.  The service examiner observed heavy discharge and a nonpainful lesion on the right pubis.  Following a physical examination, the service examiner ruled out gonococcus and non-specific urethritis, and prescribed medication to treat the reported symptoms.  In a January 1992 service treatment record of a routine gynecological examination, the Veteran reported severe pain accompanying the first day of her menstrual cycle, but no abnormal findings were noted and the examination results were normal.  

A September 1993 service treatment record reflects the Veteran complained of unusual cramping and bleeding after taking medication.  At the time, the Veteran reported severe pain, but denied recurrent menstrual problems.  Upon examination, the service examiner found that the unusual cramping was due to the Veteran's alcohol consumption after taking medication and prescribed light duty for 24 hours.  The remaining service treatment records reflect the Veteran received several routine gynecological examinations during active service that revealed normal examination and pap smear results, and were negative for findings of any uterine fibroids or cysts.

A January 1995 service treatment record shows the Veteran underwent a five-year physical examination approximately two months prior to service separation.  The January 1995 examination report reflects a normal vaginal examination.  On the corresponding January 1995 Report of Medical History, the Veteran indicated positive responses to changes in menstrual pattern, and also indicated that she did not know if she had ever been treated for a female disorder.  The Veteran also indicated a positive response to symptoms of tumor, growth, cyst, or cancer, which was noted to be a reference to a traumatic benign mass in the left breast that had been present since the Veteran was in the eighth grade.  The January 1995 Report of Medical History was negative for any reports of uterine fibroids or cysts.

In May 1995, the Veteran underwent a post-service VA gynecological examination in connection with a claim for service connection for chronic vaginal problems, including vaginitis (a September 1995 rating decision denying service connection became final).  The Veteran reported having irregular menses and vaginal discharge during service, and the VA examiner noted the Veteran's reports of a questionable broad based cervical polyp that was found on the posterior lip of the cervix in service, but a biopsy revealed a normal endocervix.  The VA examiner noted that the recurrent vaginal discharge the Veteran had complained of was not present at the time of the May 1995 VA examination.  Upon examination, the uterus was found to be normal, and no abnormalities were noted in the ovaries.

The earliest notation of uterine fibroids in the record appears in a March 1999 private treatment record from Low Country Gynecology for an annual gynecologic examination.  The private examiner noted an enlarged and irregular uterus with fibroids, along with dysmenorrhea (menstrual cramps).  The gynecological examination and pap smear results were otherwise normal.

A September 2000 private treatment record for an annual gynecological examination shows the Veteran reported normal menstrual cycles, and that the only problem was post-voiding dripping.  The examination report noted an irregular uterus with fibroids approximately six to eight weeks in size; the gynecological examination and pap smear results were otherwise normal.

A January 2005 VA treatment record from the Florence Community Based Outpatient Clinic (CBOC) reflects the Veteran underwent a general examination to establish as a new patient.  At that time, the Veteran denied prior medical history of gynecological issues, but reported prior surgical history of a tubal ligation.  The Veteran reported heavy menstrual cycles and the VA examiner noted that the Veteran may take 800 milligram (mg.) of Motrin to treat symptoms of dysmenorrhea. 

A February 2005 treatment record from the Columbia VAMC reflects a gynecological examination revealed the uterus was an irregular shape with the presence of fibroids.  A pelvic ultrasound performed the following year in February 2006 revealed multiple fibroids, and the same treatment record reflects the Veteran reported heavy menses along with back pain.

Treatment records from a March 2006 gynecological examination at the Columbia VAMC shows the Veteran complained of menorrhagia (abnormally heavy or prolonged menstrual periods) and the need for an endometrial biopsy.  The Veteran reported having heavy menses for the last five years that required the use of twice as many sanitary pads.  The pathology report from the endometrial biopsy was negative for any findings.

A March 2007 VA treatment record from the Columbia VAMC for an annual gynecologic examination reflects the Veteran was still experiencing heavy menses and significant menstrual cramping that was "easily" treated with 800 mg. of Motrin.

The Veteran returned to the Columbia VAMC in June 2007 to discuss the results of a pelvic ultrasound done in April 2007; the ultrasound revealed an enlarged uterus, and multiple masses were observed.  The VA examiner discussed treatment options for fibroids, but noted that the Veteran did not believe symptoms were severe enough to warrant treatment at that time.  The June 2007 VA treatment record noted the Veteran was anemic.

An April 2008 VA treatment record from the Myrtle Beach VA Outpatient Clinic reflects the Veteran had a history of fibroids and anemia.  The Veteran reported heavy menses were the cause of the anemia.  The Veteran also relayed that she was hoping to defer surgery for the uterine fibroids in hopes that the heavy menses would diminish or cease with menopause.

The Veteran underwent a gynecologic consult at the Charleston VAMC in May 2008.  The Veteran complained of heavy menses for the last eight years accompanied by menstrual cramping that the Veteran treated with 800 mg. of Motrin.  The Veteran reported having an ultrasound almost two years ago that revealed uterine fibroids.  Upon examination, the uterus was found to be enlarged to about 12 weeks in size and the VA examiner's assessment was fibroids and menorrhagia.  The VA examiner reviewed treatment options with the Veteran in the form of Provera, Depot Lupron, uterine artery embolization, and total abdominal hysterectomy with bilateral salpingo-oophorectomy.  The Veteran ultimately elected surgical treatment given the long medical history and anemia.

Subsequent May 2008 VA treatment records from Charleston VAMC reveal the Veteran underwent the gynecological procedures for menorrhagia and uterine leiomyoma (fibroids).  An immediate post-operative note shows the procedures were successful and that the VA surgeon found the uterus was enlarged to 14 weeks in size with multiple irregular fibroids, and rendered a post-operative diagnosis that was unchanged from the pre-operative diagnosis of menorrhagia and uterine leiomyoma.

In a June 2008 application for disability insurance for the May 2008 gynecological procedures, the VA surgeon who performed the May 2008 procedures stated the Veteran's primary diagnosis was menorrhagia, leiomyoma status post total abdominal hysterectomy and bilateral salpingo-oophorectomy.  The VA surgeon also provided that the date the Veteran's symptoms first appeared was in 2006.

The Veteran underwent another VA examination for gynecological conditions in July 2010.  The Veteran reported heavy menses, menstrual cramps, and having been first diagnosed with anemia in active service.  The Veteran reported increased menstrual bleeding starting three years ago and undergoing the gynecological procedures in May 2008.  Upon examination of the Veteran, the VA examiner opined that the total abdominal hysterectomy and bilateral salpingo-oophorectomy were not caused by, or a result of, military service.  The VA examiner explained the rationale for his medical opinion included review of the May 1995 VA gynecological examination report that noted a normal uterus, a private treatment record from 1999 [first] noting a fibroid uterus at six to eight weeks in size, and private treatment record from 2000 showing normal menses and that the uterus remained unchanged.  Finally, the July 2010 VA examiner noted that service treatment records did not contain any documentation of fibroids noted during service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced menstrual cramping in service, without evidence of uterine cysts or fibroids that may be related to the total abdominal hysterectomy and bilateral salpingo-oophorectomy that the Veteran underwent in May 2008.  Service treatment records reflect the Veteran complained of abdominal cramping twice in service, but only one such instance was related to menstrual cramping and treated with Motrin.  Contrary to the Veteran's May 2012 testimony, service treatment records do not reflect that any uterine cysts or fibroids were detected in service.  Instead, service treatment records only reflect the Veteran's single complaint of a vaginal bump observed to be a nonpainful vaginal lesion in March 1990, which was treated and apparently resolved given that no subsequent service treatment record, private treatment record, VA treatment record or VA examination reports noted such a vaginal bump or lesion.

Although the Veteran indicated a change in menstrual pattern and uncertainty regarding whether she had ever been treated for a female disorder on the January 1995 Report of Medical History, the January 1995 Report of Medical Examination reflects a vaginal examination yielded normal results.   Additionally, the May 1995 VA gynecological examination found the uterus was normal at that time.  The evidence of record reflects that uterine fibroids were not detected until March 1999, four years after service separation, when the uterus was found to be enlarged to eight weeks in size and uterine fibroids were noted.

Although the Veteran contends that severe menstrual cramping experienced in service and since service separation was one of the symptoms that necessitated the May 2008 gynecological procedures, the March 2007 VA treatment record shows that the severe menstrual cramping the Veteran complained of was "easily" treated with an 800 mg. dose of Motrin.  Moreover, the April and May 2008 VA treatment records reflect the underlying issues that necessitated the gynecological procedures were menorrhagia (abnormally heavy menses) and uterine leiomyoma (fibroids), and did not include dysmenorrhea (menstrual cramping).  Further, VA treatment records from March 2006 and May 2008 reflects the Veteran began experiencing abnormally heavy menses five years ago (in 2001) and eight years ago (in 2000), respectively, and not in active service per the Veteran's May 2012 Board testimony; the reported onset of abnormally heavy menses sometime in 2000-2001 was also shortly after when uterine fibroids were first detected in March 1999.

Finally, the July 2010 VA examiner opined that the gynecological procedures the Veteran underwent in May 2008 were not caused by military service given that the post-service gynecological examination in May 1995 revealed no abnormalities in the uterus, in addition to the private medical records indicating uterine fibroids were not detected until several years after service separation in 1999, which is also consistent with the Veteran's own reports of symptoms reflected in contemporaneous medical records.  The Board finds that the July 2010 VA examination report is highly probative evidence that the May 2008 gynecological procedures were not caused by, or the result of service.  In addition to examining the Veteran in person, the VA examiner reviewed the claims file, including the Veteran's medical history, reported and relied on a full and accurate history, including the Veteran's reports of being diagnosed with anemia in service and experiencing heavy menses and severe menstrual cramping in service.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the uterine fibroids and has sufficient facts and data on which to base the conclusion.

The Board has also considered the Veteran's contention that the uterine fibroids, which ultimately necessitated the gynecological procedures, were the result of lifting and handling heavy communications equipment in service that put undue internal pressure on the uterus, causing uterine fibroids to develop.  Although the Veteran has asserted that the gynecological procedures were causally related to service, she is a lay person and, under the facts of this particular case, which include documentation of contemporaneous symptoms and treatment and the normal gynecological examination shortly after service separation, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the uterine fibroids and abnormally heavy menses that necessitated the gynecological procedures.  The etiology of the Veteran's uterine fibroids and abnormally heavy menses are a complex gynecologic etiological question dealing with the origin and progression of the gynecological system, and such disorders are diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as abnormally heavy menses.  Thus, while the Veteran is competent to relate unusually heavy menses that she experienced at any time, under the facts of this case, she is not competent to opine as to whether there is a link between the uterine fibroids and/or abnormally heavy menses and the duties to lift and handle heavy communications equipment  during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis). 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the gynecological procedures, including the underlying uterine fibroids and abnormally heavy menses, and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for residuals of an abdominal hysterectomy and bilateral salpingo-oophorectomy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for a Cervical Spine Disability 

The Veteran contends that a currently diagnosed cervical spine disability is the result of military service.  Specifically, in the October 2011 VA Form 9, the Veteran conveyed participating in 20 mile marches while carrying heavy equipment in service, which subsequently caused cervical spine problems.  The Veteran also described an incident that occurred during a deployment to Germany during active service when the Veteran was assigned to guard duty in a foxhole in below-freezing temperatures.  The Veteran stated that she was supposed to be relieved after two hours of guard duty but no relief appeared, and ended up standing guard for four hours.  When superior officers finally relieved the Veteran from guard duty, they examined the Veteran for signs of frostbite but the Veteran was not taken to a doctor.  During the May 2012 Board hearing, the Veteran testified to being certain that this incident caused arthritis in the cervical spine.  The Veteran further testified that the cervical spine stenosis was the result of carrying and lifting heavy equipment during active service.  

Alternatively, in a July 2009 statement, the Veteran claimed that the incident in Germany caused both arthritis and stenosis in the cervical spine.  The medical evidence of record also reflects that the Veteran attributes the current cervical spine disability to a fall in 1994 when the Veteran fainted at home and was brought to the hospital by ambulance.

At the outset, the Board finds that the evidence of record shows the Veteran is currently diagnosed with cervical spine stenosis and degenerative arthritis in the cervical spine in the form of discogenic disease.  A May 2009 VA treatment record from the Myrtle Beach Outpatient Center shows X-ray images of the cervical spine revealed discogenic disease at C4/C5 and C5/C6, mild discogenic disease and spondylosis with probable foraminal stenosis.  A June 2009 treatment record from the Charleston VAMC shows that the Veteran was diagnosed with cervical stenosis based upon an MRI imaging study that revealed moderate cervical stenosis with cord contact at C5 and C6.  A November 2016 lay statement from one of the Veteran's children relays that since childhood the child had witnessed the Veteran in constant pain. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the current cervical spine disability was not caused by, or related to, an injury, event, or disease in service.  Service treatment records do not contain any complaints or treatment for neck pain, or any documentation for when the Veteran was allegedly brought to the hospital after fainting at home in 1994.  Additionally, a January 1995 service treatment record shows the Veteran underwent a five-year physical examination approximately two months prior to service separation.  The January 1995 examination report shows that the Veteran's neck, spine and other musculoskeletal systems were found to be normal.  On the corresponding January 1995 Report of Medical History, the Veteran denied symptoms of swollen or painful joints, arthritis, rheumatism, or bursitis, and recurrent back pain.  The Veteran also denied ever having symptoms of dizziness or fainting spells.  An October 2009 post-service VA treatment record from the Charleston VAMC reflects the Veteran complained of neck stiffness and upper shoulder pain, which pain the Veteran reported as a gradual and atraumatic onset. 

Moreover, the evidence does not demonstrate chronic symptoms of degenerative arthritis in the cervical spine during service or continuous symptoms of degenerative arthritis in the cervical spine since service separation.  Service treatment records do not reflect any history of degenerative arthritis either during service or by the Veteran when reporting medical history during the January 1995 examination, two months before separating from service.  The January 1995 Report of Medical Examination indicated a normal clinical evaluation of the Veteran's neck, spine, and other musculoskeletal systems.

The lay and medical evidence weighs against a finding of continuous symptoms of degenerative arthritis in the cervical spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the physical examination done approximately two months prior to service separation indicated any history, findings or diagnosis of degenerative arthritis in the cervical spine.  The first evidence and diagnosis of degenerative arthritis in the cervical spine is not shown until 2009 in the May 2009 VA treatment record, over 14 years after service separation.  

Additionally, another May 2009 VA treatment record (from two weeks prior to the May 2009 X-ray imaging study revealing mild discogenic disease in the cervical spine) is the earliest post-service medical record relating to the cervical spine disability, and shows the Veteran presented to the Myrtle Beach Outpatient Clinic for a follow up appointment for hypertension and complained of neck pain and a bulge in the neck.  The approximately 14 year period between service and the onset of degenerative arthritis in the cervical spine that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service in this case include VA and private treatment records that reflect post-service treatment for lumbar spine pain but not for cervical spine pain.  These treatment records do not indicate an onset of degenerative arthritis in the cervical spine until 2009.  

The same evidence also shows that degenerative arthritis in the cervical spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative arthritis in the cervical spine in June 2009, over 14 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As degenerative arthritis did not manifest within one year of service separation, the criteria for manifestation of a cervical spine disability in the form of degenerative arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

On the question of direct nexus between the current cervical spine disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed cervical spine stenosis and degenerative arthritis in the cervical spine are causally related to service.  While the Board finds the Veteran competent to report neck pain during service, the weight of the evidence shows that symptoms of neck pain occurred after active service, and that the Veteran was not diagnosed or treated for a cervical spine disability until after service in 2009.  As discussed above, service treatment records do not reflect any complaints or treatment for neck pain during service.

Evidence supportive of the Veteran's claim includes private medical opinions from Dr. B.B. and Dr. C.C.  In a  December 2015 form medical statement, Dr. B.B. states that the Veteran has been diagnosed with cervical spine stenosis, but does not provide a date of diagnosis; private medical records from Dr. B.B. associated with the electronic file span from July 2014 to November 2014.  Dr. B.B. provided that "[o]ne cannot say exactly how long this condition existed prior to the date of diagnosis or definitively state its cause" but nonetheless opined that it is as likely as not that the "service-connected bilateral foot condition contributes to or aggravates" the Veteran's current cervical spine stenosis.  The Board notes the Veteran is service connected for foot pain due to callus formation (previously rated as unspecified condition of the skeletal system).  Dr. B.B.'s December 2015 medical opinion did not provide a rationale for how the foot pain may have contributed to, or aggravated the current cervical spine disability.  Importantly, Dr. B.B.'s medical opinion did not provide that the cervical spine disability was caused by service, and instead stated that he was unable to state its cause or how long the condition had existed.  Furthermore, Dr. B.B.'s December 2015 medical opinion did not discuss his own finding in a July 2014 private treatment record that an MRI imaging study showed congenital stenosis along with acquired stenosis of the cervical spine.  
Dr. B.B. also did not indicate whether the Veteran's service treatment records and post-service medical records had been reviewed prior to rendering the medical opinion; thus, the Board finds that the medical opinion of Dr. B.B. is of no probative value in showing that the Veteran's current cervical spine disability is caused by, or is the result of, military service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Similarly, based on a lack of reasoned medical rationale and unclear medical history, the Board finds a January 2016 form medical statement from Dr. C.C. of little probative value.  In the January 2016 medical statement, Dr. C.C. likewise opined that it was more likely than not that the service-connected bilateral foot condition contributes to or aggravates the Veteran's current cervical spine stenosis, although Dr. C.C. also provided that she was unable to definitively state the cause of the cervical spine stenosis or how long the condition existed prior to the date of diagnosis.  Finally, the medical opinions of Dr. B.B. and Dr. C.C. that the Veteran's service-connected foot pain due to callus formation contributed to or aggravated the current cervical spine disability are not supported by the medical evidence of record, including the private medical records from Dr. B.B., which are silent as to whether and how callus formation on the feet may have contributed to the degenerative arthritis and cervical spine stenosis.

A January 2014 VA treatment record from the Charleston VAMC for a neurosurgery consult notes the Veteran's long history of neck pain.  The Veteran reported a fall in 1994 during active service and experiencing lower extremity weakness thereafter.  At the time of the January 2014 VA treatment, the Veteran reported the lower extremity weakness had resolved.  Upon examination in January 2014, the VA examiner noted that the Veteran had evidence of spinal cord signal change that was consistent with the reported fall in 1994 and the bilateral lower extremity weakness that followed; however, this history of a fall during service in 1994 is inconsistent with, and outweighed by, other lay and medical evidence of record, so is not credible.  

As discussed above, service treatment records do not contain any documentation of the Veteran fainting and falling in 1994, which the Veteran claimed required an ambulatory transport to the hospital.  Service treatment records do show the Veteran presented to the emergency room and was hospitalized for one week in August 1994 with complaints of abdominal pain, for which the Veteran was treated for probable pancreatitis; however, there is no indication that the Veteran fainted or required an ambulatory transport to the hospital.  Given that the August 1994 emergency room visit and subsequent hospitalization was documented in service treatment records, this evidence suggests that a fainting episode requiring ambulatory transport to the hospital would have been similarly documented.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).   Further, the Veteran denied ever having symptoms of dizziness or fainting spells on the January 1995 Report of Medical History, and the October 2009 VA treatment record reflects the Veteran reported a history of gradual and atraumatic onset of neck pain.  

Because the January 2014 VA treatment record was based on the inaccurate factual assumptions of cervical spine injury in service and cervical spine symptoms since 1994, it is of little probative value to show that the cervical spine disability was caused by an in-service fall.  In this case, the Board is not discounting the history of in-service cervical spine injury and symptoms since service relied upon by the January 2014 VA examiner because of the source of the history, which includes from the Veteran, rather than treatment records; rather, the history of the in-service injury is inaccurate because it is inconsistent with, and outweighed by, other lay and medical evidence of record.  It is the completeness and accuracy of that history that is important rather than the source of the history.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez, 22 Vet. App. 295 (stating that review of the claims file is not a talisman).

The Board has also considered the Veteran's contentions that the cervical spine disability was caused by the incident in Germany when the Veteran was on guard duty in extreme cold weather conditions for an extended period of time and/or by carrying and lifting heavy equipment during 20 mile marches and when setting up communications equipment during service.  Although the Veteran has asserted the currently diagnosed cervical spine disability is causally related to service, as discussed above, the Veteran is a lay person that under the specific facts of this case does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed stenosis and degenerative arthritis in the cervical spine.  The etiology of the Veteran's cervical spine disability a complex medical etiological question dealing with the origin and progression of the musculoskeletal system, and the cervical spine disability is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as neck pain.  Thus, while the Veteran is competent to relate neck pain that she experienced at any time, under the facts of this case, she is not competent to opine as to whether there is a link between the current cervical spine disability and an event during active service.  See Kahana, 24 Vet. App. at 438; King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  Further, the medical evidence of record does not support the Veteran's contentions.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current cervical spine disability, to include stenosis and degenerative arthritis, and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability, to include stenosis and degenerative arthritis, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Lower Extremity Radiculopathy and 
Right Lower Extremity Radiculopathy

The Veteran generally contends that the current radiculopathy in the bilateral lower extremities is the result of active service.  Specifically, during the May 2012 Board hearing, the Veteran testified that the bilateral lower extremity radiculopathy started in military service when two soldiers landed on the Veteran's left foot while playing basketball.  The Veteran testified that both legs tightened up and that she had experienced leg cramps ever since then.  Alternatively, the Veteran asserts the bilateral lower extremity radiculopathy is caused by a lumbar spine disability and/or a cervical spine disability.  In a September 2009 statement, November 2009 statement, and the October 2011 VA Form 9, the Veteran stated the bilateral lower extremity radiculopathy is the result of a lumbar spine disability and/or spinal stenosis.  In the October 2011 VA Form 9, the Veteran described the bilateral lower extremity radiculopathy as severe leg cramping that causes numbness in the legs.  Per a May 2012 statement from the Veteran's then representative, the Veteran has also asserted the bilateral lower extremity radiculopathy may be the result of the total abdominal hysterectomy and bilateral salpingo-oophorectomy.

The Board first finds that the Veteran is currently diagnosed with radiculopathy in the bilateral lower extremities.  A March 2010 VA examination report of the spine reflects a diagnosis of lumbosacral spine strain and radiculopathy to the bilateral lower extremities, secondary to the spine strain.

As mentioned above, the August 2010 rating decision currently on appeal before the Board also declined to reopen service connection for a lumbar spine condition (claimed as lumbar spine arthritis), finding that new and material evidence had not been submitted.  Additionally, as discussed above, the Board has found that the Veteran's cervical spine disability and gynecological procedures were not the result of active service so is denying service connection for a cervical spine disability and the gynecological procedures; therefore, the Veteran is unable to receive service connection on a secondary basis (38 C.F.R. § 3.310) for the bilateral radiculopathy, claimed as due to a lumbar spine condition and/or cervical spine disability, or as due to the gynecological procedures.  As a theory of secondary service connection is based on the law and not the facts of the case, service connection under this theory must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Next, the Board finds that the weight of the evidence does not demonstrate chronic symptoms of bilateral lower extremity radiculopathy during service or continuous symptoms of bilateral lower extremity radiculopathy since service separation.  Service treatment records do not reflect any history of a neurologic injury or disease affecting the bilateral lower extremities in service, or complaints, treatment, or diagnosis of bilateral lower extremity radiculopathy either during service, or by the Veteran when reporting medical history two months prior to service separation.  The January 1995 five-year physical examination report indicates a normal clinical evaluation of the Veteran's lower extremities just prior to service separation.  

Additionally, the lay and medical evidence weighs against a finding of continuous symptoms of bilateral lower extremity radiculopathy since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service examination performed approximately two months prior to service separation indicated any history or findings or diagnosis of either a neurologic injury or disease or bilateral lower extremity radiculopathy.  The first diagnosis of bilateral lower extremity radiculopathy is not shown until 2010 in the March 2010 VA examination report, 15 years after service separation.  As discussed below, the earliest post-service medical records relating to symptoms of bilateral lower extremity radiculopathy were not until July 2003 when the Veteran sought treatment for lower back pain, over eight years after service separation.  The approximately eight-year period between service and the onset of bilateral lower extremity radiculopathy that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additional factors weighing against continuous symptomatology since service in this case include post-service VA and private treatment records starting in 1999.  These treatment records do not indicate any symptoms of bilateral lower extremity radiculopathy until 2003.  Additionally, the March 2010 VA examination report includes the VA examiner's assessment that the Veteran's current radiculopathy in the bilateral lower extremities is secondary to the non-service-connected lumbar spine disorder. 

The same evidence also shows that bilateral lower extremity radiculopathy did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with bilateral lower extremity radiculopathy at the March 2010 VA examination, over 15 years after service, and other histories presented during treatment do not include a history of symptoms starting within one year of service separation.  As bilateral lower extremity radiculopathy did not manifest within one year of service separation, the criteria for manifestation of bilateral lower extremity radiculopathy to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

The Board further finds that service connection for bilateral lower extremity radiculopathy must be denied on a direct basis as well.  While the record establishes a current diagnosis for bilateral lower extremity radiculopathy, the evidence does not demonstrate that the bilateral lower extremity radiculopathy is related to active duty service.  A service treatment record from August 1991 reflects the Veteran reported a twisted left ankle after two soldiers fell on the left foot while playing basketball.  The Veteran reported swelling, bruising, and pain in the left foot, but did not report any leg cramping or numbness.  The Veteran was diagnosed with a left ankle strain at the time of the August 1991 treatment in service.  The Board notes that, pursuant to a July 2014 rating decision, the Veteran has been service-connected for a chronic left ankle disability caused by this August 1991 incident.  Further, a January 1995 five-year physical examination performed approximately two months prior to service separation found the Veteran's lower extremities and neurologic systems to be clinically normal.  On the corresponding January 1995 Report of Medical History, the Veteran denied symptoms of leg cramps and lameness.

A January 2005 VA treatment record from the Florence CBOC reflects that the Veteran underwent a gynecological examination and was establishing as a new patient.  During that January 2005 visit, the Veteran denied symptoms of weakness, paresthesias or anesthesias. 

The March 2010 VA examination of the spine diagnosed the Veteran with a lumbosacral spine strain and radiculopathy in the bilateral lower extremities, secondary to the spine condition.  During the March 2010 VA examination, the Veteran reported lower back problems beginning in 1994, but denied any specific injuries that may have caused the back problems.  Upon examination, the VA examiner stated that the bilateral lower extremity radiculopathy was considered secondary to the lumbosacral spine condition.

During a July 2014 VA examination of the left ankle, the Veteran reported pain in the left ankle ever since sustaining an injury to the left foot in service while playing basketball.  The Veteran relayed continuous pain in the left ankle and foot while running, when driving (from repetitive movement of the ankle), walking for extended periods on hard surfaces, or standing more than 30 to 45 minutes.  The Veteran did not report, nor did the VA examiner find, any other complications, conditions, or symptoms relating to the left ankle injury sustained in service.

Finally, private medical records from Dr. B.B. from July 2014 to November 2014 reflect diagnoses of both cervical radiculopathy and lumbar radiculopathy.  For these reasons, the Board finds that the weight of the competent and credible evidence demonstrates that the bilateral lower extremity radiculopathy was not incurred in, or otherwise caused by, active service.  The evidence does not show an in-service event or injury that resulted in the current bilateral lower extremity radiculopathy, and as the lumbar spine disability, cervical spine disability, and gynecological procedures are not service-connected, there is no legal basis for secondary service connection under 38 C.F.R. § 3.310.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for bilateral lower extremity radiculopathy, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disability

The Veteran asserts that a currently diagnosed left knee disability is the result of military service.  During the May 2012 Board hearing, the Veteran testified to an incident that occurred during service when a drill sergeant ordered the Veteran to assume a forward leaning plank position for a prolonged period of time.  The Veteran testified to being unable to hold that position for an extended amount of time, and falling on her knees and landing on some rocks that were on the ground.  The Veteran testified being unable to kneel ever since this incident, and that calcium had built up in front of both knees.  In a September 2009 statement, the Veteran conveyed being unable to remain in a kneeling position for longer than one minute.

Alternatively, per the October 2011 VA Form 9, the Veteran asserted that the left knee disability was also caused by the incident in Germany when she was placed on guard duty in extreme cold weather conditions for four hours.  The Veteran also stated that an X-ray imaging study of the left knee done at McLeod Regional Medical Center Florence revealed crushed bone and calcium build up.

At the outset, the Board finds that the evidence of record demonstrates the Veteran is currently diagnosed with a left knee disability.  A September 2013 VA treatment record from the Charleston VAMC reflects an X-ray imaging study of the left knee revealed mild patellofemoral compartment osteoarthritis in the left knee.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced left knee pain in service, without evidence of accident, injury, event, or disease that may be related to the currently diagnosed left knee disability.  The service treatment records reflect that the Veteran sought treatment once for left knee pain in service in July 1991; however, service treatment records reflect that the left knee pain was related to iliotibial band tenderness in the right knee, which was treated with Motrin.  The February 2010 VA examination report, discussed below, also supports the finding that the Veteran's complaint of left knee pain in July 1991 was treated and resolved during service and not related to the current left knee disability.

Regardless of the single complaint of left knee pain in July 1991, the evidence does not demonstrate chronic symptoms of osteoarthritis in the left knee during service or continuous symptoms of osteoarthritis in the left knee since service separation.  Service treatment records do not reflect any history of a left knee disability in service, or complaints, treatment, or diagnosis of osteoarthritis either during service (aside from the single 1991 complaint) or by the Veteran when reporting medical history two months prior to service separation.  The January 1995 five-year physical examination performed approximately two months prior to service separation indicates a normal clinical evaluation of the Veteran's left knee.  On the corresponding January 1995 Report of Medical History, the Veteran denied symptoms of swollen or painful joints, arthritis, rheumatism, or bursitis, or of a "trick" or locked knee.

The lay and medical evidence weighs against a finding of continuous symptoms of degenerative arthritis in the feet since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the January 1995 examination done two months prior to service separation indicated any history or findings or diagnosis of osteoarthritis in the left knee.  The first evidence and diagnosis of osteoarthritis in the left knee is not shown until 2013 in the September 2013 VA treatment record, nearly two decades after service separation.  Additionally, as discussed below, the earliest post-service medical records relating to the Veteran's left knee disability was not until September 2005 when the Veteran sought treatment for right knee swelling, which records make no mention of any symptoms, diagnosis or treatment for osteoarthritis in either the left or the right knee.  The nearly 20 year period between service and the onset of osteoarthritis in the left knee that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additional factors weighing against continuous symptomatology since service in this case includes a September 2005 VA treatment record from the Florence CBOC, which is the earliest evidence of any left knee problems, and shows the Veteran complained of right knee swelling.  During this visit, the VA examiner noted evidence of bilateral crepitus in both knee joints with no evidence of effusion.

A September 2007 VA treatment record reflects the Veteran complained of left knee pain for the last five days.  The Veteran denied a history of trauma to the left knee, but reported doing deep cleaning on her hands and knees five days ago.  The Veteran was ultimately treated for a leg contusion.

A February 2010 VA examination report for the left knee reflects an X-ray imaging study showing a normal left knee.  The February 2010 VA examination report includes the VA examiner's opinion that the Veteran's current left knee disability is not related to, or caused by, the single complaint of left knee pain in service in 1991.  Other VA treatment records also do not indicate an onset of osteoarthritis in the left knee until 2013.  

This same evidence also shows that osteoarthritis in the left knee did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with osteoarthritis in the left knee in September 2013, nearly 20 years since service separation, which had not developed as recently as the time of the February 2010 VA examination.  As osteoarthritis did not manifest within one year of service separation, the criteria for manifestation of a left knee disability in the form of patellofemoral compartment osteoarthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

On the question of direct nexus between the current left knee disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed left knee disability is causally related to service.  While the Board finds the Veteran credible and competent to report left knee pain during service, the evidence of record shows the left knee pain was due to iliotibial band tenderness in the right knee that was treated and resolved in service so as not to be related to the currently diagnosed osteoarthritis in the left knee, either by continuous symptoms or by competent medical opinion.  The weight of the evidence shows that symptoms of left knee pain occurred after active service, that the Veteran was not treated for left knee pain until after service in September 2007, and that the left knee disability is not caused by, or the result of, the single complaint of left knee pain in service.

During the February 2010 VA examination of the left knee, the Veteran reported always having problems with the left knee and that she was told there was no fluid in the left knee approximately 10 to 12 years ago.  The Veteran denied any injury to the left knee, or having any surgeries or injections in the left knee.  The Veteran reported pain in the left knee when bending down at the knees for more than a minute.  Additionally, the Veteran reported occasional popping, grinding, locking, and buckling in the left knee, and that the left knee condition limited her ability to run, but did not pose any limitations to walking or sitting.  Upon physical examination, the VA examiner noted positive crepitus in the left knee, but no tenderness, swelling or instability.  The VA examiner found full range of motion in the left knee without evidence of painful motion or flare-ups.  The VA examiner found the left knee was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Further, an X-ray imaging study found the left knee to be clinically normal.  Upon conclusion of the February 2010 VA examination, the VA examiner's impression was patellofemoral syndrome of the left knee.  The VA examiner opined that the Veteran's patellofemoral syndrome of the left knee was less likely than not caused by, or the result of, the Veteran's single in-service complaint of left knee pain in July 1991 that was attributed to iliotibial band tenderness in the right knee, especially in light of the January 1995 service examination done two months before service separation that did not contain any notes of left knee pain or any left knee conditions.

The Board finds that the February 2010 VA examination report is highly probative evidence that the Veteran's current left knee disability, to include patellofemoral compartment osteoarthritis, was not caused by, or the result of service.  In addition to examining the Veteran in person, the VA examiner reviewed the claims file, including the Veteran's medical and post-service occupational history, reported and relied on a full and accurate history, and specifically addressed the July 1991 in-service complaint of left knee pain for three days.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the left knee disability and had sufficient facts and data on which to base the conclusion.

The Board has also considered the January 2016 private medical statement from 
Dr. C.C. that reflects a diagnosis of bilateral knee arthritis/osteoarthritis.  In the January 2016 form medical statement, Dr. C.C. opines that it is as least as likely as not that the Veteran's service-connected bilateral foot condition contributes to, or aggravates the bilateral knee arthritis/osteoarthritis, although Dr. C.C. provided that she was unable to state exactly how long the Veteran's condition existed prior to the date of diagnosis or definitively state the cause of the bilateral knee arthritis/ osteoarthritis.  As mentioned above, the Veteran is service connected for foot pain due to callus formation (previously rated as an unspecified condition of the skeletal system), which Dr. C.C.'s January 2016 purported medical opinion did not provide a rationale for how the foot pain may have contributed to, or aggravated the current left knee disability.  Importantly, Dr. C.C.'s medical opinion did not provide that the left knee disability was caused by service.  Dr. C.C. also did not indicate whether the Veteran's service treatment records and post-service medical records had been reviewed prior to rendering the medical opinion, or whether Dr. C.C. had ever treated the Veteran for the left knee disability.  Lacking a rational, direct service connection opinion, or other support for an opinion, the Board finds that the purported medical opinion of Dr. C.C. is of no probative value in showing that the Veteran's current left knee disability is caused by, or is the result of, military service.  See Stefl, 21 Vet. App. at 124 (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. at 301 (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

The Board has also considered the Veteran's contentions that the left knee disability was caused by the prolonged exposure to extremely cold weather during guard duty in Germany.  As previously discussed above, the Veteran is a lay person and, under the facts of this particular case, which include the Veteran's own negatively reported history two months before service separation and the normal medical examination in January 1995, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed left knee disability.  The etiology of the Veteran's left knee disability is a complex medical etiological question dealing with the origin and progression of the musculoskeletal system, and such disability is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as left knee pain.  Thus, while the Veteran is competent to relate left knee pain that she experienced at any time, under the facts of this case, she is not competent to opine as to whether there is a link between the current left knee disability and the prolonged exposure to cold weather conditions during active service.  See Kahana, 24 Vet. App. 428; King, 700 F.3d 1339; Clyburn, 12 Vet. App. 296; Savage, 10 Vet. App. 488.  Further, the medical evidence of record does not support a link between the incident in Germany and the current left knee disability.

Furthermore, the Board notes that the record does not contain any treatment records from McLeod Regional Medical Center Florence that contain an X-ray imagining study of the left knee revealing evidence of crushed bone and calcium build up in the left knee.  The September 2013 X-ray imaging study of the left knee only revealed minimal osteophyte formation of the inferior patellofemoral compartment in the left knee, and the X-ray report noted no evidence of fracture and did not note any evidence of crushed bone in or around the left knee.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current left knee disability, to include patellofemoral compartment osteoarthritis, and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability, to include patellofemoral compartment osteoarthritis, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disability

The Veteran asserts that a right knee disability is the result of military service.  During the May 2012 Board hearing, the Veteran testified to an incident that occurred during service when a drill sergeant ordered the Veteran to assume a forward leaning plank position for a prolonged period of time.  The Veteran testified to being unable to hold that position for the an extended amount of time, and falling on her knees and landing on some rocks that were on the ground.  The Veteran testified being unable to kneel ever since this incident, and that calcium had built up in front of both knees.

Alternatively, per the October 2011 VA Form 9, the Veteran asserted that the right knee disability was also caused by the incident in Germany when she was placed on guard duty in extreme cold weather conditions for four hours; the Veteran also stated that an X-ray imaging study of the right knee done at McLeod Regional Medical Center Florence revealed crushed bone and calcium build up.  In the May 2012 statement, the Veteran's then representative suggested the right knee disability could have been caused by a left knee disability.

First, the Board finds that the evidence of record demonstrates the Veteran is currently diagnosed with mild tricompartmental osteoarthritis in the right knee.  A June 2013 VA treatment record from the Myrtle Beach Outpatient Clinic shows an X-ray imaging study of the right knee revealed mild tricompartmental osteoarthritis in the right knee without acute osseous.

After a review of all the evidence or record, lay and medical, the Board finds that the current right knee disability did not have its onset during, and is not otherwise caused by, military service.  Service treatment records do not show any complaints, symptoms, diagnosis, or treatment of any right knee pain or injuries.  During a January 1995 five-year physical examination that the Veteran underwent approximately two months prior to service separation, the Veteran's lower extremities and musculoskeletal system were found to be clinically normal.  On the corresponding January 1995 Report of Medical History, the Veteran denied symptoms of swollen or painful joints, arthritis, rheumatism, or bursitis, or of a "trick" or locked knee.  Thus, the evidence does not demonstrate chronic symptoms of osteoarthritis in the right knee during service.  

Moreover, the lay and medical evidence weighs against a finding of continuous symptoms of osteoarthritis in the right knee since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the January 1995 examination performed approximately two months prior to service separation indicated any history or findings or diagnosis of osteoarthritis in the right knee, or any other right knee problems.  The first evidence and diagnosis of osteoarthritis in the right knee is not shown until 2013 in the June 2013 VA treatment record, nearly two decades after service separation.  Additionally, as discussed below, the earliest post-service medical record relating to the Veteran's right knee disability was not until September 2005 when the Veteran sought treatment for right knee swelling, which record makes no mention of any symptoms, diagnosis or treatment for osteoarthritis; the September 2005 VA treatment record is also the only post-service treatment record documenting right knee pain.  The approximately 20 year period between service and the onset of osteoarthritis in the right knee that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 
451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Additional factors weighing against continuous symptomatology since service in this case include the September 2005 VA treatment record, which is the earliest and only record of any treatment for right knee pain prior to the 2013 diagnosis of osteoarthritis in the right knee.  The September 2005 VA treatment record reflects the Veteran complained of right knee swelling, but that the Veteran applied "RICE therapy" (rest, ice, compression, and elevation) that resolved the symptoms well.  The VA examiner noted some crepitus in the right knee joint, but no effusion; a right knee anterior drawer test was also negative.

The Veteran did not seek further treatment for right knee pain until June 2013.  During the June 2013 medical visit, the Veteran only reported right knee pain for the last month.  An X-ray imagining study of the right knee revealed no acute fracture, dislocation or malalignment, but did reveal mild tricompartmental joint space narrowing and marginal osteophyte formation.  Based upon these X-rays, the Veteran was diagnosed with mild tricompartmental osteoarthritis in the right knee.  Aside from the September 2005 and June 2013 VA treatment records, post-service VA treatment records and private treatment records do not reflect any other complaints or treatment for right knee pain.

The same evidence also shows that osteoarthritis in the right knee did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with osteoarthritis in the right knee in June 2013, almost 20 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As osteoarthritis in the right knee did not manifest within one year of service separation, the criteria for manifestation of a right knee disability in the form of osteoarthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  

On the question of direct nexus between the current right knee disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed osteoarthritis in the right knee is causally related to service.  While the Board finds the Veteran competent to report right knee pain at any time, the weight of the evidence shows that the right knee pain occurred after active service, that the Veteran was not treated for right knee pain until after service in 2005, and was not diagnosed with osteoarthritis in the right knee until 2013.

Evidence supportive of the Veteran's claim includes a private medical statement from Dr. C.C. in January 2016 that reflects a diagnosis of bilateral knee arthritis/osteoarthritis.  In the January 2016 form medical statement, Dr. C.C. opines that it is as least as likely as not that the Veteran's service-connected bilateral foot condition contributes to, or aggravates the bilateral knee arthritis/osteoarthritis, although Dr. C.C. provided that she was unable to exactly how long the Veteran's condition existed prior to the date of diagnosis or definitively state its cause.  As mentioned above, the Veteran is service-connected for foot pain due to callus formation (previously rated as an unspecified condition of the skeletal system), which Dr. C.C.'s January 2016 medical opinion did not provide a rationale for how the foot pain may have contributed to, or aggravated the current right knee disability.  Importantly, Dr. C.C.'s medical opinion did not provide that the right knee disability was caused by service.  Dr. C.C. also did not indicate whether the Veteran's service treatment records and post-service medical records had been reviewed prior to rendering the medical opinion, or whether Dr. C.C. had ever treated the Veteran for the right knee disability; thus, the Board finds that the medical opinion of Dr. C.C. is of no probative value in showing that the Veteran's current right knee disability is caused by, or is the result of, military service.  See Stefl, 21 Vet. App. at 124 (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. at 301 (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

The Board has also considered the Veteran's contentions that the right knee disability was caused by the prolonged exposure to extremely cold weather during guard duty in Germany.  As previously discussed above, the Veteran is a lay person and, under the facts of this particular case, which include the Veteran's own negatively reported history two months before service separation and the normal medical examination in January 1995, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed right knee disability.  The etiology of the Veteran's right knee disability is a complex medical etiological question dealing with the origin and progression of the musculoskeletal system, and such disability is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as knee pain.  Thus, while the Veteran is competent to relate knee pain that she experienced at any time, under the facts of this case, she is not competent to opine as to whether there is a link between the current right knee disability and the prolonged exposure to cold weather conditions during active service.  See Kahana, 24 Vet. App. 428; King, 700 F.3d 1339; Clyburn, 12 Vet. App. 296; Savage, 10 Vet. App. 488.  Further, the medical evidence of record does not support a link between the incident in Germany and the current right knee disability.

As noted above, the record does not contain any treatment records from McLeod Regional Medical Center Florence that contain an X-ray imagining study of the right knee revealing evidence of crushed bone and calcium build up in the right knee.  The June 2013 X-ray imaging study of the right knee only revealed marginal osteophyte formation around the right knee, and did not report any evidence of crushed bone in or around the right knee.

As discussed above, the Board has found that the Veteran's left knee disability was not incurred during a period of active service so is denying service connection for a left knee disability; therefore, the Veteran is unable to receive service connection on a secondary basis for a right knee disability, claimed as due to the left knee disability.  As a theory of secondary service connection is based on the law and not the facts of the case, service connection under this theory must be denied based on a lack of entitlement under the law.  Sabonis, 6 Vet. App. 426.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current right knee disability, to include tricompartmental osteoarthritis, and active duty service.  The evidence does not show an in-service event or injury that resulted in the current right knee disability, and as the left knee disability is not service connected, there is no legal basis for secondary service connection under 38 C.F.R. § 3.310.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability, to include tricompartmental osteoarthritis, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Eye Condition, to Include Vision Loss

The Veteran generally contends that a bilateral eye condition, to include vision loss, is the result of military service.  Specifically, in an October 2011 VA Form 9, the Veteran stated that while stationed in Germany during military service, vision loss was caused by exposure to sunlight reflecting off the snow in the surrounding environment.  Additionally, during the May 2012 Board hearing, the Veteran testified to being exposed to sand storms in the Mohave Desert during service where sand got into both eyes that resulted in vision problems.  The Veteran also testified that a VA examiner advised that the Veteran's tear ducts capture dust that cause blurry vision, although the VA examiner was unwilling to include that observation in the Veteran's treatment record.  The Veteran did not endorse any trauma or injury to the eyes during the May 2012 Board hearing.  Alternatively, in the May 2012 statement provided by the Veteran's then representative, the Veteran asserts that bilateral cataracts were caused by exposure to sand storms in the desert and exposure to sunlight in the eyes when setting up communication equipment during military service.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the Veteran did not sustain an injury to the eyes in service.  Service treatment records are absent for any complaint, diagnosis, or treatment for an eye condition.  Additionally, a January 1995 five-year examination that the Veteran underwent approximately two months prior to service separation found the eyes to be clinically normal, and the examination report shows the Veteran's visual acuity was 20/15 in both eyes.  On the corresponding January 1995 Report of Medical History, the Veteran denied symptoms of eye trouble and denied wearing glasses or contact lenses.

An October 2005 VA treatment record from the Columbia VAMC shows the Veteran complained of blurry vision and denied any history of injury to the eyes.  The Veteran was diagnosed with a refractive error of the eyes and provided with a prescription for glasses.  During a May 2007 optometry appointment, the Veteran complained of light sensitivity and reported being previously advised that her eyes were allergic to the sun.  At the conclusion of the May 2007 appointment, the Veteran was diagnosed with photophobia and refractive error change in both eyes.  During an August 2008 optometry appointment, the Veteran was diagnosed with compound hyperopia, astigmatism and presbyopia.

A December 2010 VA treatment record shows the Veteran complained of blurry vision in both eyes with distant sight, and red and watering eyes that started a few months prior.  The VA examiner noted that a trace of cataracts had been detected in both eyes, but did not render a diagnosis of cataracts.  At the end of the December 2010 optometry examination, the Veteran was diagnosed with meibomian gland dysfunction and advised to apply a warm compresses to the eyes to treat symptoms.

The Board finds that the weight of the evidence demonstrates that the Veteran does not currently have an eye disability for VA disability compensation purposes.  The evidence shows that the Veteran has refractive errors and congenital defects of the eyes, which by regulatory definition are not disabilities.  38 C.F.R. §§ 3.303(c), 4.9.  Further, the evidence shows that the refractive errors and congenital defects of the eyes did not manifest until 2005, over a decade after service separation; the evidence of record also does not show the Veteran has vision loss, only vision impairment resulting from the refractive errors of the eyes.  The January 1995 five-year physical examination done approximately two months prior to service separation shows that the Veteran's eyes were clinically normal, visual acuity was measured at 20/15 in both eyes, and the Veteran denied any symptoms of eye problems at that time.  Thus, the evidence demonstrates that the Veteran did not sustain a superimposed disease or injury to the eyes during service which created additional disability, and the Veteran's current refractive errors and congenital defects of the eyes are not subject to service connection.

The weight of the evidence demonstrates no current eye condition to warrant service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such  incidents have resulted in a disability").  For this reason, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has an eye condition, to include vision loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Dental Disorder for Compensation Purposes

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2016). 38 C.F.R. § 3.381(a).


The Veteran seeks service connection for a dental disorder, claimed as periodontal disease.  In an October 2011 VA Form 9, the Veteran asserts that oral surgery should have been provided during active service to slow the progression of the Veteran's periodontal disease.  During the May 2012 Board hearing, the Veteran testified that the onset of the periodontal disease occurred during service and that the conditions of service made it difficult to maintain proper oral hygiene.  The Veteran also testified to accidentally damaging two fixtures in the upper denture in service when handling an M16 rifle; the Veteran did not endorse any dental trauma while in service that resulted in the loss of substance of body of maxilla or mandible resulting in the loss of teeth.

The Veteran underwent a VA dental examination in May 1995 with complaints of loose teeth and loose upper partial denture.  The May 1995 VA examiner found the Veteran had upper and lower partial dentures that fit as well as can be expected, and noted poor oral hygiene.  The VA examiner diagnosed the Veteran with generalized advanced periodontal disease and stated that the Veteran would likely need full upper and lower dentures in the near future.  Subsequent private medical records reflect that the Veteran has since undergone extractions of most remaining teeth and has had substantial restorative repair, including bone grafts and implants.

After reviewing all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran has a dental disability subject to VA compensation.  Service treatment records do not reflect any complaints of dental trauma while on active duty.  Additionally, service treatment 

records and the May 1995 VA dental examination report do not show bone loss of the maxilla or mandible or a disease other than periodontal disease.  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  Further, the Board notes that the report from the May 1995 VA dental examination does not convey any other dental disability for which the Veteran may be entitled to service connection for compensation purposes.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016).  Accordingly, the Veteran has not presented a service connection claim for which compensation may be granted.  See Brammer, 3 Vet. App. at 225.  

The weight of the evidence demonstrates that the Veteran did not suffer tooth loss in service resulting from the loss of substance of the body of the maxilla or mandible caused by in-service dental trauma or disease, other than periodontal disease.  Further, the Veteran has not been diagnosed with any other dental disability which may be subject to service connection for compensation purposes.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a 

matter of law.  Sabonis at 430.  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, such issue has been referred to the RO for appropriate action as discussed in the Introduction section above.


ORDER

Service connection for residuals of an abdominal hysterectomy and bilateral salpingo-oophorectomy is denied.

Service connection for a cervical spine disability, to include stenosis and degenerative arthritis is denied.

Service connection for left lower extremity radiculopathy is denied.

Service connection for right lower extremity radiculopathy is denied.

Service connection for a left knee disability, to include patellofemoral osteoarthritis, is denied.

Service connection for a right knee disability, to include tricompartmental osteoarthritis, is denied.

Service connection for an eye condition, to include vision loss, is denied.

Service connection for a dental disorder for the purpose of obtaining VA compensation is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


